In a negligence action to recover damages for personal injuries, etc., the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Seidell, J.), dated June 11, 1996, as directed the defendant to “fully and completely” comply with a prior order directing discovery.
Ordered that the order is affirmed insofar as appealed from, with costs.
The propriety of the disclosure device fashioned by the court is not properly before this Court, since use of that disclosure *449device was directed in a prior order of the same court dated September 29, 1995, from which no appeal was taken (see, Damen v North Shore Univ. Hosp., 234 AD2d 255). In any event, the defendant’s contentions are without merit. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.